FILED
                            NOT FOR PUBLICATION                             FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIGUEL GARCIA, AKA Miguel Garcia                 No. 12-17353
Rebollo,
                                                 D.C. No. 2:12-cv-00840-FJM
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

HONEYWELL INTERNATIONAL, INC.,
a Delaware corporation; HONEYWELL
AEROSPACE DE MEXICO SA DE CV,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Miguel Garcia, AKA Miguel Garcia Rebollo, appeals pro se from the district

court’s judgment in his Title VII employment action for wrongful termination,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
harassment, retaliation, discrimination, unlawful employment practices, and

emotional distress. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Wood v. City of San Diego, 678 F.3d 1075, 1080 (9th Cir. 2012) (failure to

state a claim under Fed. R. Civ. P. 12(b)(6)); Leong v. Potter, 347 F.3d 1117, 1121

(9th Cir. 2003) (failure to exhaust administrative remedies). We affirm.

      The district court properly dismissed Garcia’s claims for discrimination,

harassment, retaliation, unlawful employment practices, and wrongful termination

arising out of his June 9, 2009 termination because Garcia failed to exhaust his

administrative remedies under Title VII in a proper manner. See 42 U.S.C.

§ 2000e-5(e)(1) (a person seeking relief under Title VII must file a charge with the

state or local EEOC administrative agency within 300 days of the alleged unlawful

employment practice).

      The district court properly dismissed Garcia’s claims for discrimination,

harassment, retaliation, and wrongful termination arising out of his March 16, 2010

termination because Garcia failed to allege sufficient facts to show that he was

subject to adverse employment actions due to a protected activity or status under

Title VII. See Vasquez v. County of Los Angeles, 349 F.3d 634, 642, 646 (9th Cir.

2003) (elements of hostile work environment, harassment, and retaliation claims

under Title VII); Leong, 347 F.3d at 1124 (elements of discrimination claim under


                                          2                                   12-17353
Title VII).

      The district court properly dismissed Garcia’s claim for intentional infliction

of emotional distress because the conduct alleged in Garcia’s complaint was

neither extreme nor outrageous. See Cluff v. Farmers Ins. Exch., 460 P.2d 666,

668 (Ariz. 1969), overruled on other grounds by Godbehere v. Phoenix

Newspapers, Inc., 783 P.2d 781 (Ariz. 1989) (defendant’s conduct must be so

outrageous and extreme “as to go beyond all possible bounds of decency, and to be

regarded as atrocious and utterly intolerable in a civilized community” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Garcia leave to

amend because amendment would have been futile. See Gardner v. Martino, 563

F.3d 981, 990 (9th Cir. 2009) (setting forth standard of review and explaining that

“[a] district court does not err in denying leave to amend where the amendment

would be futile”).

       We reject Garcia’s contentions relating to judicial bias and due process

violations.

      AFFIRMED.




                                          3                                    12-17353